


--------------------------------------------------------------------------------






 




SHARE EXCHANGE AGREEMENT


by and among


Top Favour Limited (“Top Favour“)
a British Virgin Islands  international business company,


and


the Shareholders of Top Favour,


on the one hand;


and


Ableauctions.com, Inc. (“Ableauctions”),
a Florida corporation,


and


Certain Shareholders of Ableauctions,


on the other hand




July 17, 2009
 


 

 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement, dated as of July 17, 2009 (this “Agreement”), is
made and entered into by and among Top Favour Limited, an international business
company incorporated in the British Virgin Islands (“Top Favour”), and the
shareholders of Top Favour (“Top Favour Shareholders”) listed on the Signature
Pages for Top Favour Shareholders that are attached hereto, on the one hand; and
Ableauctions.com, Inc., a Florida corporation (“Ableauctions”), and the
shareholders or noteholders of Ableauctions listed on the signature page for
Ableauctions Shareholders that is attached hereto (the “Ableauctions
Shareholders”), on the other hand.


R E C I T A L S


WHEREAS, Ableauctions intends to deliver newly-issued shares of its common
stock, par value $0.001 per share (“Common Stock”) to Top Favour Shareholders in
exchange for all of the equity interests of Top Favour (the “Acquisition”), upon
the terms and conditions hereinafter set forth in this Agreement;


WHEREAS, the Top Favour Shareholders own all of the equity (in shares of capital
stock or otherwise) of Top Favour (the “Top Favour Equity Interest”);


WHEREAS, the Ableauctions Shareholders will hold voting control of 49% of the
issued and outstanding shares of Ableauctions common stock immediately prior to
a meeting of Ableauctions shareholders to vote to approve the Acquistion;


 WHEREAS, the Ableauctions Shareholders will enter into this Agreement for the
purpose of making certain covenants and Abdul Ladha has agreed to make certain
indemnifications; and


WHEREAS, upon consummation of the transaction contemplated by this Agreement,
Top Favour will become a 100% wholly-owned subsidiary of Ableauctions.


   
A G R E E M E N T


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
ARTICLE 1


THE ACQUISITION


1.1           The Acquisition. Upon the terms and subject to the conditions
hereof, at the Closing (as hereinafter defined) the parties shall do the
following:


(a)           The Top Favour Shareholders will each sell, convey, assign,
transfer and deliver to Ableauctions certificates representing the Top Favour
Equity Interest held by each Top Favour Shareholder as set forth in Column II of
Annex I hereto, which in the aggregate shall constitute 100% of the issued and
outstanding equity interests of Top Favour, accompanied by a properly executed
and authenticated stock power or instrument of like tenor.


(b)           As consideration for the acquisition of the Top Favour Equity
Interests, Ableauctions will issue to each Top Favour Shareholder, in exchange
for such Top Favour Shareholder’s portion of the Top Favour Equity Interests,
the number of shares of Common Stock such that such Top

SHARE EXCHANGE AGREEMENT
 
2

--------------------------------------------------------------------------------

 

Favour Shareholders holds a percentage of the outstanding Common Stock on a
fully-diluted basis immediately after the Closing set forth opposite such
party’s name in Column III on Annex I attached hereto (collectively, the
“Ableauctions Shares”).  The Ableauctions Shares to be issued shall equal
approximately 97% of the outstanding shares of Ableauctions’ common stock at the
time of Closing.  For example, if there are at least 100.0 million shares of
Ableauctions common stock authorized and 3.0 million shares of Ableauctions’
common stock outstanding immediately prior to the Closing, then there shall be
97.0 million shares of Ableauctions’ common stock issued to the Top Favour
Shareholders at Closing.


1.2           Closing Date. The closing of the Acquisition (the “Closing”) shall
take place as soon as practicable upon signing of this Agreement, and prior to
November 30, 2009, or on such other date as may be mutually agreed upon by the
parties. Such date is referred to herein as the “Closing Date.”


1.3           Taking of Necessary Action; Further Action. If, at any time after
the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement, the Top Favour Shareholders, Top Favour, the
Ableauctions Shareholders, and/or Ableauctions (as applicable) will take all
such lawful and necessary action.


1.4           Certain Definitions. The following capitalized terms as used in
this Agreement shall have the following respective definitions:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.
 
“FINRA” means Financial Industry Regulatory Authority.
 
“Knowledge” means the actual knowledge of the officers, directors or advisors of
the referenced party.


 “Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” means an adverse effect on either referenced party or
the combined entity resulting from the consummation of the transaction
contemplated by this Agreement, or on the financial condition, results of
operations or business, before or after the consummation of the transaction
contemplated in this Agreement, which as a whole is or would be considered
material to an investor in the securities of Ableauctions.

 
“Non-U.S. Person” means any person who is not a U.S. Person or is deemed not to
be a U.S. Person under Rule 902(k)(2).


“Person” means any individual, corporation, partnership, joint venture, trust,
business association, organization, governmental authority or other entity.


“Restricted Period” shall have the meaning set forth in Section 3.4(b)(vi).


“Securities Act” means the Securities Act of 1933, as amended.

SHARE EXCHANGE AGREEMENT
 
3

--------------------------------------------------------------------------------

 



“Tax Returns” means all federal, state, local and foreign returns, estimates,
information statements and reports relating to Taxes.


“Tax” or “Taxes” means any and all applicable central, federal, provincial,
state, local, municipal and foreign taxes, including, without limitation, gross
receipts, income, profits, sales, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, assessments, governmental charges and duties together with all
interest, penalties and additions imposed with respect to any such amounts and
any obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means the following markets or exchanges on which Ableauctions’
common stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board.


“Transaction” means the transactions contemplated by this Agreement, including
the share exchange.


“United States” means and includes the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


“U.S. Person” as defined in Regulation S means: (i) a natural person resident in
the United States; (ii) any partnership or corporation organized or incorporated
under the laws of the United States; (iii) any estate of which any executor or
administrator is a U.S. Person; (iv) any trust of which any trustee is a U.S.
Person; (v) any agency or branch of a foreign entity located in the United
States; (vi) any nondiscretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. Person; (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated
and (if an individual) resident in the United States; and (viii) a corporation
or partnership organized under the laws of any foreign jurisdiction and formed
by a U.S. Person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated,
owned, by accredited investors (as defined in Rule 501(a) under the Securities
Act) who are not natural persons, estates or trusts).


 
ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF TOP FAVOUR


Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, Top Favour hereby represents and warrants to Ableauctions and the
Ableauctions Shareholders as of the date hereof (unless otherwise indicated) as
follows:


2.1           Organization. Top Favour has been duly incorporated, validly
exists as a corporation, and is in good standing under the laws of its
jurisdiction of incorporation, and has the requisite power to carry on its
business as now conducted.

SHARE EXCHANGE AGREEMENT
 
4

--------------------------------------------------------------------------------

 

2.2           Capitalization. The authorized capital stock of Top Favour
consists of 10,000 ordinary shares, US$1.00 par value, of which at the Closing,
no more than 10,000 shares shall be issued and outstanding.  All of the issued
and outstanding shares of capital stock of Top Favour, as of the Closing, are
duly authorized, validly issued, fully paid, non-assessable and free of
preemptive rights.  There are no voting trusts or any other agreements or
understandings with respect to the voting of Top Favour’s capital stock.


2.3           Subsidiaries. As of the Closing, Top Favour has no direct or
indirect subsidiaries, except as disclosed in Schedule 2.3 of the disclosure
schedules hereto (collectively the “Top Favour Subsidiaries,” and each a “Top
Favour Subsidiary”).  Each Top Favour Subsidiary is an entity duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of formation and has the requisite corporate power and authority to
own, lease and to carry on its business as now being conducted.  Top Favour
holds beneficial ownership rights and control rights over each Top Favour
Subsidiary, and there are no outstanding options, warrants, subscriptions,
conversion rights or other rights, agreements or commitments obligating any Top
Favour Subsidiary to issue any additional shares of common stock or ordinary
stock, as the case may be, of such subsidiary, or any other securities
convertible into, exchangeable for or evidence the right to subscribe for or
acquire from any Top Favour Subsidiary any shares of such subsidiary.


2.4           Certain Corporate Matters. Top Favour is duly qualified to do
business as a corporation and is in good standing under the laws of British
Virgin Islands, and in each other jurisdiction in which the ownership of its
property or the conduct of its business requires it to be so qualified, except
where the failure to be so qualified would not have a Material Adverse Effect on
Top Favour’s financial condition, results of operations or business.  Top Favour
has full corporate power and authority and all authorizations, licenses and
permits necessary to carry on the business in which it is engaged and to own and
use the properties owned and used by it.


2.5           Authority Relative to this Agreement.  Top Favour has the
requisite power and authority to enter into this Agreement and to carry out its
respective obligations hereunder.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
Top Favour have been duly authorized by Top Favour’s Board of Directors and no
other actions on the part of Top Favour are necessary to authorize this
Agreement or the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Top Favour and constitutes a valid and
binding agreement, enforceable against Top Favour in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity.


2.6           Consents and Approvals; No Violations. Except for applicable
requirements of foreign and United States federal securities laws and state
securities or blue-sky laws, no filing with, and no permit, authorization,
consent or approval of, any third party, public body or authority is necessary
for the consummation by Top Favour of the transactions contemplated by this
Agreement. Neither the execution and delivery of this Agreement by Top Favour
nor the consummation by Top Favour of the transactions contemplated hereby, nor
compliance by them with any of the provisions hereof, will (a) conflict with or
result in any breach of any provisions of the charter or bylaws (or operating
agreement) of Top Favour or any Top Favour Subsidiary, (b) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, Contract, agreement or other instrument or
obligation to which Top Favour or any Top Favour Subsidiary is a party or by
which any of their respective properties or assets may be bound or (c) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Top Favour or any Top Favour Subsidiary, or any of its properties or assets,
except in the case of clauses (b) and (c) for violations, breaches or defaults
which are not in the aggregate material to Top Favour taken as a whole.

SHARE EXCHANGE AGREEMENT
 
5

--------------------------------------------------------------------------------

 



2.7           Books and Records. The books and records of Top Favour delivered
to Ableauctions prior to the Closing fully and fairly reflect the transactions
to which Top Favour is a party or by which it or its properties are bound.


2.8           Intellectual Property. Top Favour has no knowledge of any claim
that, or inquiry as to whether, any product, activity or operation of Top Favour
infringes upon or involves, or has resulted in the infringement of, any
trademarks, trade-names, service marks, patents, copyrights or other proprietary
rights of any other person, corporation or other entity; and no proceedings have
been instituted, are pending or are threatened.


2.9           Litigation. Top Favour and each of the Top Favour Subsidiaries are
not subject to any judgment or order of any court or quasi-judicial or
administrative agency of any jurisdiction, domestic or foreign, nor is there any
charge, complaint, lawsuit or governmental investigation pending against Top
Favour or any of the Top Favour Subsidiaries. Top Favour and each of the Top
Favour Subsidiaries is not a plaintiff in any action, domestic or foreign,
judicial or administrative. There are no existing actions, suits, proceedings
against or investigations of Top Favour or any of the Top Favour Subsidiaries,
and Top Favour knows of no basis for such actions, suits, proceedings or
investigations. There are no unsatisfied judgments, orders, decrees or
stipulations affecting Top Favour or any of the Top Favour Subsidiaries or to
which Top Favour or any of the Top Favour Subsidiaries is a party.


2.10           Legal Compliance. To the best knowledge of Top Favour, after due
investigation, no claim has been filed against Top Favour or any of the Top
Favour Subsidiaries alleging a violation of any applicable laws and regulations
of foreign, federal, state and local governments and all agencies thereof. Top
Favour and each of the Top Favour Subsidiaries holds all of the material
permits, licenses, certificates or other authorizations of foreign, federal,
state or local governmental agencies required for the conduct of their
respective businesses as presently conducted.


2.11           Contracts. Except as disclosed in Schedule 2.11 of the disclosure
schedules hereto, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of Top Favour.  Top Favour is not in violation of or in default under
(nor does there exist any condition which upon the passage of time or the giving
of notice would cause such a violation of or default under) any Contract to
which they are a party or by which they or any of their properties or assets are
bound, except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


2.12           Material Changes. Since January 1, 2009, except as disclosed in
Schedule 2.12 of the disclosures schedules hereto: (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) Top Favour has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in Top Favour’s
financial statements pursuant to GAAP, (iii) Top Favour has not altered its
method of accounting, (iv) Top Favour has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) Top Favour has not issued any equity securities to any officer,
director or Affiliate.



SHARE EXCHANGE AGREEMENT
 
6

--------------------------------------------------------------------------------

 
2.13           Labor Relations.  No material labor dispute exists or, to the
knowledge of Top Favour and the Top Favour Shareholders, is imminent with
respect to any of the employees of Top Favour which could reasonably be expected
to result in a Material Adverse Effect.  None of Top Favour’s or Top Favour
Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with Top Favour or such Top Favour Subsidiary, and neither Top
Favour nor any of the Top Favour Subsidiaries is a party to a collective
bargaining agreement, and Top Favour and the Top Favour Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of Top Favour and the Top Favour Shareholders, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject Top Favour or any of the Top Favour
Subsidiaries to any liability with respect to any of the foregoing matters.  Top
Favour and the Top Favour Subsidiaries are in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


2.14           Title to Assets.  Top Favour and the Top Favour Subsidiaries have
good and marketable title in fee simple to all real property owned by them and
good and marketable title in all personal property owned by them that is
material to the business of Top Favour and the Top Favour Subsidiaries, in each
case free and clear of all Liens, except for Liens that do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by Top Favour and the Top Favour
Subsidiaries and Liens for the payment of Taxes, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by Top Favour and the Top Favour Subsidiaries are held by them under
valid, subsisting and enforceable leases with which Top Favour and the Top
Favour Subsidiaries are in compliance.


2.15           Certain Fees.  Except as disclosed in Schedule 2.15 of the
disclosure schedules hereto, no brokerage or finder’s fees or commissions are or
will be payable by Top Favour to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.


2.16           Registration Rights.  No Person has any right to cause (or any
successor) to effect the registration under the Securities Act of any securities
of Top Favour (or any successor but excluding Ableauctions).


2.17           Application of Takeover Protections.  Top Favour has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under Top Favour’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable as a result of Top
Favour fulfilling its obligations or exercising its rights under this Agreement.


2.18           No General Solicitation.  Neither Top Favour nor any person
acting on behalf of Top Favour has offered or sold securities in connection
herewith by any form of general solicitation or general advertising.


2.19           Minute Books. The minute books of Top Favour and the Top Favour
Subsidiaries made available to Ableauctions contain a complete summary of all
meetings and written consents in lieu of meetings of directors and shareholders
since the time of incorporation.


ARTICLE 3

SHARE EXCHANGE AGREEMENT
 
7

--------------------------------------------------------------------------------

 

REPRESENTATIONS AND WARRANTIES OF THE TOP FAVOUR SHAREHOLDERS


Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, the Top Favour Shareholders each hereby represent and warrant to
Ableauctions as follows:


3.1           Ownership of the Top Favour Equity Interest.  The Top Favour
Shareholders own, beneficially and of record, good and marketable title to the
amount of the Top Favour Equity Interest, free and clear of all security
interests, liens, adverse claims, encumbrances, equities, proxies, options or
voting agreements.  The Top Favour Shareholders represent that they each have no
right or claims whatsoever to any equity interests of Top Favour, other than the
Top Favour Equity Interest and each Top Favour Shareholder represents that he
does not have any options, warrants or any other instruments entitling him to
exercise or purchase or convert into additional equity interests of Top Favour.
At the Closing, the Top Favour Shareholders will convey to Ableauctions good and
marketable title to the Top Favour Equity Interest, free and clear of any
security interests, liens, adverse claims, encumbrances, equities, proxies,
options, shareholders’ agreements or restrictions.


3.2           Authority Relative to this Agreement. This Agreement has been duly
and validly executed and delivered by the Top Favour Shareholders and
constitutes a valid and binding agreement of such person, enforceable against
such person in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.


3.3           Purchase of Restricted Securities for Investment. The Top Favour
Shareholders each acknowledge that the Ableauctions Shares will not be
registered pursuant to the Securities Act or any applicable state securities
laws, that the Ableauctions Shares will be characterized as “restricted
securities” under federal securities laws, and that under such laws and
applicable regulations the Ableauctions Shares cannot be sold or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom.  In this regard, each Top Favour Shareholder is familiar with Rule
144 promulgated under the Securities Act, as currently in effect, and
understands the resale limitations imposed thereby and by the Securities
Act.  Further, each Top Favour Shareholder acknowledges and agrees that:
 
(a)           Each Top Favour Shareholder is acquiring the Ableauctions Shares
for investment for such Top Favour Shareholder’s own account and not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and each Top Favour Shareholder has no present intention of selling,
granting any participation in, or otherwise distributing the same.  Each Top
Favour Shareholder further represents that he, she or it does not have any
Contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Ableauctions Shares.


(b)           Each Top Favour Shareholder understands that the Ableauctions
Shares are not registered under the Securities Act on the ground that the sale
and the issuance of securities hereunder is exempt from registration under the
Securities Act pursuant to Section 4(2) thereof, and that Ableauctions’ reliance
on such exemption is predicated on the each Top Favour Shareholder’s
representations set forth herein.


3.4           Status of Shareholder. Each of the Top Favour Shareholders hereby
makes the representations and warranties in either paragraph (a) or (b) of this
Section 3.4, as indicated on the Signature Page of Top Favour Shareholders which
is attached and part of this Agreement:

SHARE EXCHANGE AGREEMENT
 
8

--------------------------------------------------------------------------------

 

(a)           Accredited Investor Under Regulation D. The Top Favour Shareholder
is an “Accredited Investor” as that term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, an excerpt of which is included in the
attached Annex II, and such Top Favour Shareholder is not acquiring its portion
of the Ableauctions Shares as a result of any advertisement, article, notice or
other communication regarding the Ableauctions Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.


 
(b)
Non-U.S. Person Under Regulation S.  The Top Favour Shareholder:



(i)           is not a “U.S. person” as defined by Rule 902 of Regulation S
promulgated under the Securities Act, was not organized under the laws of any
U.S. jurisdiction, and was not formed for the purpose of investing in securities
not registered under the Securities Act;


(ii)           at the time of Closing, the Top Favour Shareholder was located
outside the United States;


(iii)           no offer of the Ableauctions Shares was made to the Top Favour
Shareholder within the United States;


(iv)           the Top Favour Shareholder is either (a) acquiring the
Ableauctions Shares for its own account for investment purposes and not with a
view towards distribution, or (b) acting as agent for a principal that has
signed this Agreement or has delivered representations and warranties
substantially similar to this Section 3.4(b);


(v)           all subsequent offers and sales of the Ableauctions Shares by the
Top Favour Shareholder will be made outside the United States in compliance with
Rule 903 or Rule 904 of Regulation S, pursuant to registration of the Shares
under the Securities Act, or pursuant to an exemption from such registration;
the Top Favour Shareholder understands the conditions of the exemption from
registration afforded by section 4(1) of the Securities Act and acknowledges
that there can be no assurance that it will be able to rely on such exemption.


(vi)           the Top Favour Shareholder will not resell the Ableauctions
Shares to U.S. Persons or within the United States until after the end of the
one (1) year period commencing on the date of Closing (the “Restricted Period”);


(vii)           the Top Favour Shareholder shall not and hereby agrees not to
enter into any short sales with respect to the common stock of Ableauctions at
any time after the execution of this Agreement by the Top Favour Shareholder and
prior to the expiration of the Restricted Period;


(viii)           the Top Favour Shareholder understands that the Ableauctions
Shares are being offered and sold to it in reliance on specific provisions of
United States federal and state securities laws and that the parties to this
Agreement are relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understanding of the Top Favour
Shareholder set forth herein in order to determine the applicability of such
provisions.  Accordingly, the Top Favour Shareholder agrees to notify
Ableauctions of any events which would cause the representations and warranties
of the Top Favour Shareholder to be untrue or breached at any time after the
execution of this Agreement by such Top Favour Shareholder and prior to the
expiration of the Restricted Period;

SHARE EXCHANGE AGREEMENT
 
9

--------------------------------------------------------------------------------

 

(ix)           in the event of resale of the Ableauctions Shares to non-U.S.
Persons outside of the U.S. during the Restricted Period, the Top Favour
Shareholder shall provide a written confirmation or other written notice to any
distributor, dealer, or person receiving a selling concession, fee, or other
remuneration in respect of the Shares stating that such purchaser is subject to
the same restrictions on offers and sales that apply to the undersigned, and
shall require that any such purchase shall provide such written confirmation or
other notice upon resale during the Restricted Period;


(x)           the Top Favour Shareholder has not engaged, nor is it aware that
any party has engaged, and it will not engage or cause any third party to engage
in any “directed selling” efforts (as such term is defined in Regulation S) in
the United States with respect to the Ableauctions Shares;


(xi)           the Top Favour Shareholder is not a “distributor” as such term is
defined in Regulation S, and it is not a “dealer” as such term is defined in the
Securities Act;


(xii)           the Top Favour Shareholder has not taken any action that would
cause any of the parties to this Agreement to be subject to any claim for
commission or other or remuneration by any broker, finder, or other person; and


(xiii)           the Top Favour Shareholder hereby represents that it has fully
satisfied the laws of the jurisdiction in which it is located or domiciled, in
connection with the acquisition of the Ableauctions Shares or this Agreement,
including (i) the legal requirements of the Top Favour Shareholder’s
jurisdiction for the purchase and acquisition of the Ableauctions Shares, (ii)
any foreign exchange restrictions applicable to such purchase and acquisition,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, which may be relevant to the
purchase, holding, redemption, sale, or transfer of the Ableauctions Shares; and
further, the Top Favour Shareholder agrees to continue to comply with such laws
as long as it shall hold the Ableauctions Shares.


3.5           Investment Risk. The Top Favour Shareholder is able to bear the
economic risk of acquiring the Ableauctions Shares pursuant to the terms of this
Agreement, including a complete loss of such the Top Favour Shareholder’s
investment in the Ableauctions Shares.


3.6           Restrictive Legends. The Top Favour Shareholder acknowledges that
the certificate(s) representing the Top Favour Shareholder’s pro rata portion of
the Ableauctions Shares shall each conspicuously set forth on the face or back
thereof a legend in substantially either of the two following forms,
corresponding to the shareholder’s status as set forth in Section 3.4 and the
signature pages hereto:


REGULATION D LEGEND:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
REGULATION S LEGEND:


“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION;
HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

SHARE EXCHANGE AGREEMENT
 
10

--------------------------------------------------------------------------------

 



3.7           Disclosure.  The representations and warranties and statements of
fact made by the Top Favour Shareholders in this Agreement are, as applicable,
accurate, correct and complete and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained herein not false or misleading.
 
ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF ABLEAUCTIONS


Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, Ableauctions hereby represents and warrants to Top Favour and the Top
Favour Shareholders as of the date hereof (unless otherwise indicated), as
follows:


4.1           Organization and Qualification.  Ableauctions is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  Ableauctions is not in violation
nor default of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents (collectively
the “Charter Documents”).  Ableauctions is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a Material Adverse Effect, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.


4.2           Authorization; Enforcement.  Ableauctions has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by Ableauctions and,
subject to Ableauctions obtaining the approval of its shareholders, the
consummation by it of the transaction contemplated hereby will have been duly
authorized by all other necessary action on the part of Ableauctions and no
further action will be required in connection therewith other than in connection
with the Required Approvals, as defined in Section 4.4.  This Agreement has been
(or upon delivery will have been) duly executed by Ableauctions and, when
approved by Ableauctions shareholders and delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of Ableauctions
enforceable against Ableauctions in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.



SHARE EXCHANGE AGREEMENT
 
11

--------------------------------------------------------------------------------

 
4.3           No Conflicts.  Except as included on Schedule 4.3, the execution,
delivery and performance by Ableauctions of this Agreement and the consummation
by Ableauctions of the other transactions to which it is a party and as
contemplated hereby do not and will not: (i) conflict with or violate any
provision of Ableauctions’ certificate or articles of incorporation, bylaws or
other organizational or charter documents, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of Ableauctions, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a
Ableauctions debt or otherwise) or other understanding to which Ableauctions is
a party or by which any property or asset of Ableauctions is bound or affected,
or (iii) subject to the Required Approvals, as defined by Section 4.4, conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which Ableauctions is subject (including United States federal and state
securities laws and regulations), or by which any property or asset of
Ableauctions is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.


4.4           Filings, Consents and Approvals.  Except as set forth on Schedule
4.4, Ableauctions is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by
Ableauctions of this Agreement, other than a consent of the holders of the
majority of outstanding voting equity securities of Ableauction (“Majority
Ableauctions Shareholders”) or approval of the Acquisition at a duly authorized
meeting of the Ableauctions Shareholders, the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).


4.5           Issuance of Ableauctions Shares.  The Ableauctions Shares will be
duly authorized and, when issued and paid for in accordance with this Agreement,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed on or by Ableauctions other than restrictions on transfer
provided for in this Agreement.


4.6           Capitalization.  The capitalization of Ableauctions is as set
forth on Schedule 4.6, which Schedule 4.6 shall also include the number of
shares of Ableauctions’ common stock owned beneficially, and of record, by
Affiliates of Ableauctions as of the date hereof, if any.  Ableauctions has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transaction
contemplated by this Agreement.  Except as set forth on Schedule 4.6, there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Ableauctions’ common
stock, or Contracts, commitments, understandings or arrangements by which
Ableauctions or any Ableauctions Subsidiary is or may become bound to issue
additional shares of Ableauctions’ common stock or Common Stock
Equivalents.  The issuance of the Ableauctions Shares will not obligate
Ableauctions to issue shares of Ableauctions’ common stock or other securities
to any Person (other than the Top Favour Shareholders) and will not result in a
right of any holder of Ableauctions securities to adjust the exercise,
conversion, exchange or reset price under any of such securities.  All of the
outstanding shares of capital stock of Ableauctions are validly issued, fully
paid and nonassessable, have been issued in compliance with all United States
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  No further approval or authorization of Ableauctions’
Board of Directors is required for the issuance of the Ableauctions Shares;
provided however that Ableauctions’ Shareholder Approval (as defined below) will
be required.  There are no shareholders agreements, voting agreements or other
similar agreements with respect to Ableauctions’ capital stock to which
Ableauctions is a party or, to the knowledge of Ableauctions, between or among
any of Ableauctions’ shareholders. “Common Stock Equivalents” means any
securities of Ableauctions or Ableauctions Subsidiaries which would entitle the
holder thereof to acquire at any time Ableauctions’ common stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive
Ableauctions’ common stock.

SHARE EXCHANGE AGREEMENT
 
12

--------------------------------------------------------------------------------

 



4.7           SEC Reports; Financial Statements.  Ableauctions has filed all
reports, schedules, forms, statements and other documents required to be filed
by Ableauctions under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as Ableauctions was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or within the period set forth in
Rule 12b-25 Exchange Act.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of Ableauctions included in the SEC
Reports (“Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of Ableauctions and its
consolidated Ableauctions Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.


4.8           Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof or in connection
herewith: (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
Ableauctions has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in Ableauctions’ financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) Ableauctions has not altered its method
of accounting, (iv) Ableauctions has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) Ableauctions has not issued any equity securities to any officer,
director or Affiliate.  Ableauctions does not have pending before the Commission
any request for confidential treatment of information.  Except for the issuance
of the Ableauctions Shares contemplated by this Agreement or as set forth on
Schedule 4.8, no event, liability or development has occurred or exists with
respect to Ableauctions or its Ableauctions Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by Ableauctions under applicable securities laws at the time
this representation is made or deemed made that has not been publicly disclosed
at least one (1) Trading Day prior to the date that this representation is made.



SHARE EXCHANGE AGREEMENT
 
13

--------------------------------------------------------------------------------

 
4.9           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of
Ableauctions, threatened against or affecting Ableauctions or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or the Ableauctions
Shares or (ii) could, if there were an unfavorable decision, have or reasonably
be expected to result in a Material Adverse Effect.  Neither Ableauctions nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under United States federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the knowledge of Ableauctions, there is not pending or
contemplated, any investigation by the Commission involving Ableauctions or any
current or former director or officer of Ableauctions.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by Ableauctions under the Securities Act.


4.10           Labor Relations.  No material labor dispute exists or, to the
knowledge of Ableauctions, is imminent with respect to any of the employees of
Ableauctions which could reasonably be expected to result in a Material Adverse
Effect.  None of Ableauctions’ employees is a member of a union that relates to
such employee’s relationship with Ableauctions, and Ableauctions is not a party
to a collective bargaining agreement, and Ableauctions believes that its
relationships with its employees are good.  No executive officer, to the
knowledge of Ableauctions, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
Contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject
Ableauctions to any liability with respect to any of the foregoing
matters.  Ableauctions is in compliance with all federal, state local  and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


4.11           Compliance.  Except as other disclosed on Schedule 4.11,
Ableauctions: (i) is not in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by Ableauctions under), nor has Ableauctions received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is not in violation of any
order of any court, arbitrator or governmental body, or (iii) is not or has not
been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business and all such laws that affect the environment,
except in each case as could not have or reasonably be expected to result in a
Material Adverse Effect.


4.12           Regulatory Permits.  Ableauctions possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business, except where
the failure to possess such permits could not reasonably be expected to result
in a Material Adverse Effect (“Material Permits”), and Ableauctions has not
received any notice of proceedings relating to the revocation or modification of
any Material Permit.


4.13           Title to Assets.  Ableauctions has good and marketable title in
all personal property owned by it that is material to the business of, in each
case free and clear of all Liens, except for Liens that do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by Ableauctions and Liens for the payment
of Taxes, the payment of which is neither delinquent nor subject to
penalties.  Ableauctions does not own any real property other than as set forth
in Section 4.13.  Any real property and facilities held under lease by
Ableauctions, if any, is held by Ableauctions under valid, subsisting and
enforceable leases with which Ableauctions is in compliance.


4.14           Reserved.

SHARE EXCHANGE AGREEMENT
 
14

--------------------------------------------------------------------------------

 

4.15           Transactions with Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of Ableauctions and, to
the knowledge of Ableauctions, none of the employees of Ableauctions is
presently a party to any transaction with Ableauctions (other than for services
as employees, officers and directors), including any Contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of Ableauctions, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner, in
each case in excess of $120,000, other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of Ableauctions and (iii) other employee benefits.


4.16           Sarbanes-Oxley; Internal Accounting Controls.  Ableauctions is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date.  Ableauctions maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  Ableauctions has established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for Ableauctions and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by Ableauctions in the reports it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms.  Ableauctions’
certifying officers have evaluated the effectiveness of Ableauctions’ disclosure
controls and procedures as of the end of the period covered by Ableauctions’
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  Ableauctions presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in Ableauctions’ internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, Ableauctions’ internal control over
financial reporting.


4.17           Certain Fees.  No brokerage or finder’s fees or commissions are
or will be payable by Ableauctions to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.


4.18           Issuance of Ableauctions Shares. Assuming the accuracy of the Top
Favour Shareholders’ representations and warranties set forth in Section 3, no
registration under the Securities Act is required for the offer and issuance of
the Ableauctions Shares by Ableauctions to the Top Favour Shareholders as
contemplated hereby. So long as the approval of the Ableauctions Shareholders is
obtained, the issuance of the Ableauctions Shares hereunder does not contravene
the rules and regulations of the applicable Trading Market.


4.19           Investment Company. Ableauctions is not, and is not an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


4.20           Listing and Maintenance Requirements.  Ableauctions’ common stock
is currently quoted on the NYSE Amex Equities, formerly known as American Stock
Exchange (“NYSE Amex”) and, except as disclosed in Schedule 4.20, Ableauctions
has not, in the 24 months preceding the date hereof, received any notice from
the NYSE Amex or FINRA or any trading market on which Ableauctions’ common stock
is or has been listed or quoted to the effect that Ableauctions is not in
compliance with the quoting, listing or maintenance requirements of the NYSE
Amex or such other trading market.  Ableauctions is, and has no reason to
believe that it will not, in the foreseeable future continue to be, in
compliance with all such quoting, listing and maintenance requirements.

SHARE EXCHANGE AGREEMENT
 
15

--------------------------------------------------------------------------------

 



4.21           Application of Takeover Protections.  Ableauctions has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under Ableauctions’
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Top Favour
Shareholders as a result of the Top Favour Shareholders and Ableauctions
fulfilling their obligations or exercising their rights under this Agreement,
including without limitation as a result of Ableauctions’ issuance of the
Ableauctions Shares and the Top Favour Shareholders’ ownership of the
Ableauctions Shares.


4.22           No Integrated Offering. Assuming the accuracy of the Top Favour
Shareholders’ representations and warranties set forth in Section 3, neither
Ableauctions, nor any of its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Ableauctions Shares to be integrated with prior offerings
by Ableauctions for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of Ableauctions are listed or designated.


4.23           Tax Status.  Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, Ableauctions has filed all necessary Tax Returns and has paid or accrued
all Taxes shown as due thereon, and Ableauctions has no knowledge of a tax
deficiency which has been asserted or threatened against Ableauctions.


4.24           No General Solicitation.  Neither Ableauctions nor any person
acting on behalf of Ableauctions has offered or sold any of the Ableauctions
Shares by any form of general solicitation or general advertising.


4.25           Foreign Corrupt Practices.  Neither Ableauctions, nor to the
knowledge of Ableauctions, any agent or other person acting on behalf of
Ableauctions, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by Ableauctions (or made by any person
acting on its behalf of which Ableauctions is aware) which is in violation of
law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


4.26           Accountants.  Ableauctions’ accounting firm is set forth on
Schedule 4.26 of the disclosure schedules.  To the knowledge and belief of
Ableauctions, such accounting firm: (i) is a registered public accounting firm
as required by the Exchange Act and (ii) expressed its opinion with respect to
the financial statements included in Ableauctions’ Annual Report for the year
ended December  31, 2008.


4.27           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind, including but not limited to any disagreements
regarding fees owed for services rendered, presently existing, or reasonably
anticipated by Ableauctions to arise, between Ableauctions and the accountants
and lawyers formerly or presently employed by Ableauctions which could affect
Ableauctions’ ability to perform any of its obligations under this Agreement,
and Ableauctions is current with respect to any fees owed to its accountants and
lawyers.

SHARE EXCHANGE AGREEMENT
 
16

--------------------------------------------------------------------------------

 



4.28           Regulation M Compliance.  Ableauctions has not, and to the
knowledge of Ableauctions no one acting on its behalf has, (i) taken, directly
or indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of Ableauctions to facilitate the sale
or resale of any of Ableauctions Shares, (ii) sold, bid for, purchased, or paid
any compensation for soliciting purchases of, any of the securities of
Ableauctions, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of Ableauctions.


4.29           Money Laundering Laws. The operations of Ableauctions are and
have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving Ableauctions
with respect to the Money Laundering Laws is pending or, to the best knowledge
of Ableauctions, threatened.


4.30           Minute Books. The minute books of Ableauctions made available to
Top Favour and the Top Favour Shareholders contain a complete summary of all
meetings and written consents in lieu of meetings of directors and shareholders
since the time of incorporation.


4.31           Employee Benefits.  Ableauctions has not (nor for the two years
preceding the date hereof has) had any plans which are subject to
ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law and the regulations and rules issued pursuant to that act or any
successor law.


4.32           Business Records and Due Diligence.  Prior to the Closing,
Ableauctions delivered to Top Favour all records and documents relating to
Ableauctions, which Ableauctions possesses, including, without limitation,
books, records, government filings, Tax Returns, Charter Documents, corporate
records, stock records, consent decrees, orders, and correspondence, director
and shareholder minutes, resolutions and written consents, stock ownership
records, financial information and records, and other documents used in or
associated with Ableauctions and Ableauctions Subsidiaries.


4.33           Contracts.  Except as set forth in Schedule 4.33 of the
disclosure schedules hereto, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of Ableauctions taken as a whole.  Ableauctions is not
in violation of or in default under (nor does there exist any condition which
upon the passage of time or the giving of notice would cause such a violation of
or default under) any Contract to which it is a party or by which it or any of
its properties or assets is bound, except for violations or defaults that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.


4.34           No Undisclosed Liabilities.  Except as otherwise disclosed in
Schedule 4.34 of the disclosure schedules, Ableauctions’ Financial Statements or
incurred in the ordinary course of business after the fiscal year ended December
31, 2008 (the financial statements of which were filed with the SEC on Form 10-K
on March 25, 2009), Ableauctions has no other undisclosed liabilities
whatsoever, either direct or indirect, matured or unmatured, accrued, absolute,
contingent or otherwise.


4.35           No SEC or FINRA Inquiries. Since the acquisition of Able Auctions
(1991) Ltd., neither Ableauctions nor any of its officers or directors is, or
has been, the subject of any formal or informal inquiry or investigation by the
SEC or FINRA or to its actual knowledge, was there any  formal or informal
inquiry or investigation  of Ableauctions or its officers or directors prior to
the acquisition of Able Auctions (1991) Ltd..

SHARE EXCHANGE AGREEMENT
 
17

--------------------------------------------------------------------------------

 



4.36           Disclosure.  The representations and warranties and statements of
fact made by Ableauctions in this Agreement are, as applicable, accurate,
correct and complete and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.


 
ARTICLE 5


INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS


5.1           Indemnification.


(a)           Subject to the provisions of this Article 5, Ableauctions and
Abdul Ladha shall cause the Liquidating Trust (for purposes of Sections 5.1(a)
and 5.3, “Indemnifying Party”) to agree to, jointly and severally, indemnify
fully in respect of, hold harmless and defend Top Favour, the Top Favour
Shareholders and each of the officers, agents and directors of Top Favour or the
Top Favour Shareholders (each shall be referred to as an “Indemnified Party”
when the Liquidating Trust is the Indemnifying Party) against any damages (with
the exception of special or consequential damages), liabilities, costs, claims,
proceedings, investigations, penalties, judgments, deficiencies, including
taxes, expenses (including, but not limited to, any and all interest, penalties
and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever) and losses (each, a “Claim”) to which it or they may become subject
arising out of or based on either (i) any breach of or inaccuracy in any of the
representations and warranties or covenants or conditions made by Ableauctions
and/or Ableauctions Shareholders herein in this Agreement; or (ii) any and all
liabilities arising out of or in connection with: (A) any of the assets of
Ableauctions prior to the Closing; or (B) the operations of Ableauctions prior
to the Closing.


(b)           Subject to the provisions of this Article 5, Abdul Ladha shall
agree to indemnify each Indemnified Party against any Claim to which it or they
may become subject arising out of or based on any agreement or instrument to
which Ableauctions was a party that was known to Abdul Ladha but was not
disclosed to Top Favour prior to Closing.


(c)           Subject to the provisions of this Article 5, Top Favour (for
purposes of Sections 5.1(c) and 5.3, “Indemnifying Party”) agrees to, indemnify
fully in respect of, hold harmless and defend Ableauctions, Abdul Ladha and each
of the officers, agents and directors of Ableauctions (each shall be referred to
as an “Indemnified Party” when Top Favour is the Indemnifying Party) against any
damages (with the exception of special or consequential damages), liabilities,
costs, claims, proceedings, investigations, penalties, judgments, deficiencies,
including taxes, expenses (including, but not limited to, any and all interest,
penalties and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever) and losses (each, a “Claim”) to which it or they may become
subject arising out of or based on either (i) any breach of or inaccuracy in any
of the representations and warranties or covenants or conditions made by Top
Favour and/or Top Favour Shareholders herein in this Agreement; or (ii) any and
all liabilities arising out of or in connection with: (A) any of the assets of
Top Favour prior to the Closing; or (B) the operations of Top Favour prior to
the Closing.



SHARE EXCHANGE AGREEMENT
 
18

--------------------------------------------------------------------------------

 
5.2           Survival of Representations and Warranties.  Notwithstanding
provision in this Agreement to the contrary, the representations and warranties
given or made by Ableauctions, the Ableauctions Shareholders, Top Favour and Top
Favour Shareholders under this Agreement shall survive the date hereof for a
period of twelve (12) months from and after the Closing Date (the last day of
such period is herein referred to as the “Expiration Date”), except that any
written claim for breach thereof made and delivered prior to the Expiration Date
to the party against whom such indemnification is sought shall survive
thereafter and, as to any such claim, such applicable expiration will not effect
the rights to indemnification of the party making such claim; provided, however,
that any representations and warranties that were fraudulently made shall not
expire on the Expiration Date and shall survive indefinitely, and claims with
respect to fraud by Ableauctions, Ableauctions Shareholders, Top Favour, Top
Favour Shareholders may be made at any time.


5.3           Method of Asserting Claims, Etc.  All Claims for indemnification
by any Indemnified Party under this Article V shall be asserted as follows:


(a)           In the event that any Claim or demand for which an Indemnifying
Party would be liable to an Indemnified Party hereunder is asserted against or
sought to be collected from such Indemnified Party by a third party, said
Indemnified Party shall with reasonable promptness notify the Indemnifying Party
of such claim or demand, specifying the nature of and specific basis for such
claim or demand and the amount or the estimated amount thereof to the extent
then feasible (which estimate shall not be conclusive of the final amount of
such Claim or demand) (the “Claim Notice”).  The Indemnified Party’s failure to
so notify the Indemnifying Party in accordance with the provisions of this
Agreement shall not relieve the Indemnifying Party of liability hereunder unless
such failure materially prejudices the Indemnifying Party’s ability to defend
against the claim or demand.  The Indemnifying Party shall have 30 days from the
giving of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party:  (i) whether or not the Indemnifying Party disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such Claim
or demand, and (ii) whether or not the Indemnifying Party desires, at the sole
cost and expense of the Indemnifying Party, to defend the Indemnified Party
against such Claims or demand; provided, however, that any Indemnified Party is
hereby authorized prior to and during the Notice Period to file any motion,
answer or other pleading which he shall deem necessary or appropriate to protect
his interests or those of the Indemnifying Party and not prejudicial to the
Indemnifying Party.  In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that he does not dispute liability
for indemnification under this Article V and that he desires to defend the
Indemnified Party against such claim or demand and except as hereinafter
provided, the Indemnifying Party shall have the right to defend by all
appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by him to a final conclusion.  The Indemnified Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party (a “Material Conflict”).  If requested by the Indemnifying
Party and there is no Material Conflict, the Indemnified Party agrees to
cooperate with the Indemnifying Party and his counsel in contesting any Claim or
demand which the Indemnifying Party elects to contest or, if appropriate and
related to the Claim in question, in making any Counterclaim against the person
asserting the third party Claim or demand, or any cross-complaint against any
person.  No Claim for which indemnity is sought hereunder and for which the
Indemnifying Party has acknowledged liability for indemnification under this
Article V may be settled without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.


(b)           In the event any Indemnified Party should have a Claim against any
Indemnifying Party hereunder which does not involve a Claim or demand being
asserted against or sought to be collected from him by a third party, the
Indemnified Party shall give a Claim Notice with respect to such Claim to the
Indemnifying Party.  If, after receipt of a Claim Notice, the Indemnifying Party
does not notify the Indemnified Party within the Notice Period that he disputes
such Claim, then the Indemnifying Party shall be deemed to have admitted
liability for such Claim in the amount set forth in the Claim Notice. 

SHARE EXCHANGE AGREEMENT
 
19

--------------------------------------------------------------------------------

 



5.4           Limits on Indemnification.   The total of all Claims made for
indemnification under Section 5.1(a) may not exceed $1,000,000.  Any Claims for
indemnification under Section 5.1(b) must be made within twelve (12) months from
the date of the Closing (the “Ladha Contract Indemnification Period”).  Any
written Claim made against Abdul Ladha in connection with Section 5.1(b) and
delivered prior to the expiration of the Ladha Contract Indemnification Period
shall survive thereafter and, as to any such Claim, such applicable expiration
will not effect the rights to indemnification of the party making such Claim.


ARTICLE 6


COVENANTS OF THE PARTIES


6.1           Corporate Examinations and Investigations. Prior to the Closing,
each party shall be entitled, through its employees and representatives, to make
such investigations and examinations of the books, records and financial
condition of Top Favour and Ableauctions as each party may request. In order
that each party may have the full opportunity to do so, Top Favour and
Ableauctions, the Top Favour Shareholders and the Ableauctions Shareholders
shall furnish each party and its representatives during such period with all
such information concerning the affairs of Top Favour or Ableauctions as each
party or its representatives may reasonably request and cause Top Favour or
Ableauctions and their respective officers, employees, consultants, agents,
accountants and attorneys to cooperate fully with each party’s representatives
in connection with such review and examination and to make full disclosure of
all information and documents requested by each party and/or its
representatives. Any such investigations and examinations shall be conducted at
reasonable times and under reasonable circumstances, it being agreed that any
examination of original documents will be at each party’s premises, with copies
thereof to be provided to each party and/or its representatives upon request.


6.2           Cooperation; Consents. Prior to the Closing, each party shall
cooperate with the other parties to the end that the parties shall (i) in a
timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the Acquisition
and (ii) provide to each other party such information as the other party may
reasonably request in order to enable it to prepare such filings and to conduct
such negotiations.  If, at any time after the date of this Agreement, any
further action is necessary or desirable to carry out the purposes of this
Agreement or the Voting Agreement entered into by Top Favour and certain
Ableauctions Shareholders as of this same date, the parties will take all such
lawful and necessary action.


6.3           Conduct of Business. Subject to the provisions hereof, from the
date hereof through the Closing, Ableauctions hereto shall (i) conduct its
business in the ordinary course and (ii) not enter into any material
transactions or incur any material liability not required or specifically
contemplated hereby, without first obtaining the written consent of Top Favour.
Without the prior written consent of Top Favour, or Ableauctions, as applicable,
except as required or specifically contemplated hereby, no party shall undertake
or fail to undertake any action if such action or failure would render any of
said warranties and representations untrue in any material respect as of the
Closing.  Ableauctions shall take all actions necessary to have its common stock
traded on the NYSE Amex at Closing.

SHARE EXCHANGE AGREEMENT
 
20

--------------------------------------------------------------------------------

 

6.4           Litigation. From the date hereof through the Closing, each party
hereto shall promptly notify the representative of the other parties of any
lawsuits, claims, proceedings or investigations which after the date hereof are
threatened or commenced against such party or any of its affiliates or any
officer, director, employee, consultant, agent or shareholder thereof, in their
capacities as such, which, if decided adversely, could reasonably be expected to
have a Material Adverse Effect on Ableauctions.


6.5           Notice of Default. From the date hereof through the Closing, each
party hereto shall give to the representative of the other parties prompt
written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such party or which would render inaccurate in any material respect
any of such party’s representations or warranties herein.


6.6           Bylaws. If necessary, Ableauctions shall amend its bylaws to
permit the election and/or appointment of additional new directors to
Ableauctions’ Board of Directors as set forth in Section 7.1(a) below.


6.7           Confidentiality; Access to Information.
 
(a)           Confidentiality. Any confidentiality agreement or letter of intent
previously executed by the parties shall be superseded in its entirety by the
provisions of this Agreement. Each party agrees to maintain in confidence any
non-public information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement. Such confidentiality obligations will not apply to (i)
information which was known to the one party or their respective agents prior to
receipt from the other party; (ii) information which is or becomes generally
known; (iii) information acquired by a party or their respective agents from a
third party who was not bound to an obligation of confidentiality; and (iv)
disclosure required by law. In the event this Agreement is terminated as
provided in Article 8 hereof, each party will return or cause to be returned to
the other all documents and other material obtained from the other in connection
with the Transaction contemplated hereby.


(b)           Access to Information.


(i)           Top Favour will afford Ableauctions and its financial advisors,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Top Favour during the period prior to the Closing to obtain all
information concerning the business, including the status of product development
efforts, properties, results of operations and personnel of Top Favour, as
Ableauctions may reasonably request. No information or knowledge obtained by
Ableauctions in any investigation pursuant to this Section 6.7 will affect or be
deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Transaction.


(ii)           Ableauctions will afford Top Favour and its financial advisors,
underwriters, accountants, counsel and other representatives reasonable access
during normal business hours, upon reasonable notice, to the properties, books,
records and personnel of Ableauctions during the period prior to the Closing to
obtain all information concerning the business, including the status of product
development efforts, properties, results of operations and personnel of
Ableauctions, as Top Favour may reasonably request. No information or knowledge
obtained by Top Favour in any investigation pursuant to this Section 6.7 will
affect or be deemed to modify any representation or warranty contained herein or
the conditions to the obligations of the parties to consummate the Transaction.

SHARE EXCHANGE AGREEMENT
 
21

--------------------------------------------------------------------------------

 



6.8           Public Disclosure. Except to the extent previously disclosed or to
the extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Closing, no party shall issue any
statement or communication to the public regarding the transaction contemplated
herein without the consent of the other party, which consent shall not be
unreasonably withheld. To the extent a party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other party prior to such disclosure.
Notwithstanding the foregoing, the parties hereto agree that Ableauctions will
prepare and file a Current Report on Form 8-K pursuant to the Exchange Act to
report the execution of this Agreement.


6.9           No Liabilities.  Ableauctions shall extinguish, satisfy or assign
all liabilities such that at the date of Closing, Ableauctions shall have no
liabilities or obligations whatsoever, either direct or indirect, matured or
unmatured, accrued, absolute, contingent or otherwise.


6.10           Articles of Incorporation Amendment.  Prior to Closing,
Ableauctions shall file an amendment to its Articles of Incorporation with the
Secretary of State of its state of incorporation, to (i) effect a reverse stock
split with a stock split ratio to be determined by Top Favour at a date prior to
closing but no less than 1 for 20 (every 20 shares are combined into one share)
and no more than 1 for 50, and (ii) change its name from “AbleAuctions.com,
Inc.” to “SinoCoking Coal&Coke Corporation.”


6.11           Information Statement for Change in Majority of Directors.  As
directed by Top Favour, Ableauctions and the Ableauctions Shareholders will use
their best efforts to ensure that Abdul Ladha, an Ableauctions’ current
director, will remain a director of Ableauctions until the expiration of the
10-day period beginning on the date of the filing of the information statement
relating to a change in majority of directors of Ableauctions with the SEC
pursuant to Rule 14f-1 promulgated under the Exchange Act (“Information
Statement”).


6.12           Assistance with Post-Closing SEC Reports and Inquiries. Upon the
reasonable request of Top Favour, after the Closing Date, Abdul Ladha shall use
his reasonable best efforts to provide such information available to it,
including information, filings, reports, financial statements or other
circumstances of Ableauctions occurring, reported or filed prior to the Closing,
as may be necessary or required by Ableauctions for the preparation of the
post-Closing Date reports that Ableauctions is required to file with the SEC to
remain in compliance and current with its reporting requirements under the
Securities Act, or filings required to address and resolve matters as may relate
to the period prior to the Closing and any SEC comments relating thereto or any
SEC inquiry thereof.


6.13           No Solicitation.  In recognition of the substantial expenditures
of time, effort and expense to be incurred by both parties in connection with
the activities proceeding toward the execution of the Agreement and the closing
of the transactions contemplated herein, Ableauctions, the Ableauctions
Shareholders, Top Favour, and Top Favour Shareholders agree that they will not
directly or indirectly submit, solicit, initiate, encourage or discuss any
proposal or offer from any third party relating to competing “going public”
transaction or “reverse merger” (either as an acquirer or targer) or knowingly
furnish any information with respect to, assist or participate in or facilitate
in any other manner any effort or attempt by any person to do or seek a
competing “going public” or “reverse merger” transaction.


6.14           Conversion of Notes.  The Ableauctions Shareholders shall convert
certain outstanding promissory notes into shares of Ableauctions common stock
after public disclosure of this Agreement, such that the Ableauctions
Shareholders will hold 49% of the outstanding Ableauctions voting equity
securities within 15 days of this Agreement.   Immediately following the date
that the Ableauctions Shareholders have converted such promissory notes, the
Ableauctions Shareholders shall vote its shares of Common Stock at any
shareholder meeting to vote on the Acquisition and the other transactions set

SHARE EXCHANGE AGREEMENT
 
22

--------------------------------------------------------------------------------

 

forth in this Agreement.  Following such conversion, Ableauctions may not issue
additional shares of equity securities to any other person such that the
Ableauctions Shareholders no longer hold at least 49% interest of the
Ableauctions voting securities other than as contemplated in this Agreement
prior to Closing.  Prior to Closing and except for shares of its common stock
issued pursuant to an equity financing concurrent with the Closing, Ableauctions
shall not issue or grant any shares of its common stock or options, warrants,
convertible notes or other rights to acquire its common stock.  Ableauctions
shall not reduce the exercise price of any existing option or warrant.


6.15            Liquidating Trust.  Unless prohibited by state or federal law,
Ableauctions shall adopt a plan of liquidation reasonably acceptable to Top
Favour under which it shall establish a liquidating trust (“Liquidating Trust”)
for purposes of assuming outstanding liabilities and distributing the assets of
Ableauctions to its shareholders as of a certain record date prior to the
Closing.  In compliance with applicable law and any required third party
consents (which Ableauctions shall use its reasonable best efforts to obtain),
Ableauctions shall transfer all its assets and liabilities to the Liquidating
Trust prior to or concurrently with the Closing.  Ableauctions and Abdul Ladha
shall cause such plan of liquidation to include a covenant to indemnify the Top
Favour Shareholders for Claims made under Section 5.1(a), and shall provide for
a reserve fund of at least $1,000,000 in cash or cash equivalents or other
assets acceptable to Top Favour which shall remain in place for at least 12
months following the Closing and shall be used to discharge any remaining
liabilities of Ableauctions not discharged prior to Closing.  Subject to the
foregoing sentence, the plan of liquidation shall also include a covenant to
indemnify Abdul Ladha for Claims made under Section 5.1(b).


6.16           NYSE Amex Application.  Top Favour shall file a listing
application with the NYSE Amex Equities (“NYSE Amex”) intended to cause the
Ableauctions shares of common stock to be listed on the NYSE Amex following the
Closing.


6.17           Shareholder Meeting; Proxy Statement.  After execution of this
Agreement, Ableauctions shall, as promptly as reasonably practicable after the
date hereof (i) take all steps reasonably necessary to call, give notice of and
hold either an annual or special meeting for the shareholders (the “Ableauctions
Shareholder Meeting”) for the purpose of securing the vote of the approval by
the holders of a majority of the shares of Common Stock at a meeting of the
shareholders of Ableauctions where a quorum is present, on the applicable record
date (the “Ableauctions Shareholders’ Approval”), (ii) distribute to its
shareholders a proxy statement regarding a vote on the Acquisition and the other
transactions described herein in accordance with applicable federal and state
law and with its articles of incorporation and bylaws (“Proxy Statement”), (iii)
subject to applicable fiduciary duties, use all reasonable efforts to solicit
from its shareholders proxies in favor of the approval and adoption of this
Agreement and the transactions contemplated hereby and to secure the
Ableauctions Shareholders’ Approval, and (iv) cooperate and consult with Top
Favour with respect to each of the foregoing matters.


6.18           Preparation of the Proxy Statement.  Within one business day
after the date hereof, Ableauctions shall prepare and file with the SEC a
preliminary version of the Proxy Statement and will use all reasonable efforts
to respond to the comments of the SEC in connection therewith and to furnish all
information required to prepare the definitive Proxy Statement.   Promptly after
the date that the SEC has no additional comments to the Proxy Statement,
Ableauctions shall cause the Proxy Statement to be mailed to its respective
shareholders, and if necessary, after the definitive Proxy Statement shall have
been mailed, promptly circulate amended, supplemented or supplemental proxy
materials and, if required in connection therewith, re-solicit proxies or
written consents, as applicable.







SHARE EXCHANGE AGREEMENT
 
23

--------------------------------------------------------------------------------

 







ARTICLE 7


CONDITIONS TO CLOSING


7.1           Conditions to Obligations of Top Favour and the Top Favour
Shareholders. The obligations of Top Favour and the Top Favour Shareholders
under this Agreement shall be subject to each of the following conditions:


(a)           Closing Deliveries. At the Closing, Ableauctions and/or the
Ableauctions Shareholders shall have delivered or caused to be delivered to Top
Favour and the Top Favour Shareholders the following:


(i)           this Agreement duly executed by Ableauctions and the Ableauctions
Shareholders;


(ii)           letter of resignation from Ableauctions’ current sole officer,
with his resignation as to all of the offices he currently holds with
Ableauctions to be effective upon Closing and confirming that he has no claim
against Ableauctions in respect of any outstanding remuneration or fees of
whatever nature to be effective upon closing;


(iii)           letter of resignation of Ableauctions’ current directors, with
the resignation of such directors to take effect immediately, other than Abdul
Ladha, whose resignation shall be effective on the expiration of the 10 calendar
day period following the date of the mailing of the Schedule 14f-1 to the
shareholders of Ableauctions;


(iv)           resolutions duly adopted by the Board of Directors of
Ableauctions approving the following events or actions, as applicable:


 
a.
the execution, delivery and performance of this Agreement;



 
b.
the Acquisition and the terms thereof;



 
c.
adoption of bylaws in the form agreed by the parties;



 
d.
fixing the number of authorized directors on the board of directors at seven
(7);



 
e.
the appointment of Jianhua Lv as Chairman of the board of directors to serve on
Ableauctions board of directors, effective on the Closing Date, and the
appointment of designees of Mr. Lv as additional directors to serve on
Ableauctions’ board of directors on the date the resignation of Ableauctions’
current directors except Abdul Ladha becomes effective; and



 
f.
the appointment of the following persons as officers of Ableauctions, effective
on the Closing Date, with the titles set forth opposite his name (the “Top
Favour Officers”):

  

SHARE EXCHANGE AGREEMENT
 
24

--------------------------------------------------------------------------------

 



Jianhua Lv                      Chief Executive Officer, President and
Chairman of the Board


Wu Zan                                Chief Financial Officer, Treasurer and
Secretary


(v)           a certificate of good standing for Ableauctions from its
jurisdiction of incorporation, dated not earlier than five (5) days prior to the
Closing Date;


(vi)           an instruction letter signed by the President of Ableauctions
addressed to Ableauctions’ transfer agent of record, in a form reasonably
acceptable to Top Favour and consistent with the terms of this Agreement,
instructing the transfer agent to issue stock certificates representing
Ableauctions Shares to be delivered pursuant to this Agreement registered in the
names of the Top Favour Shareholders as set forth in Annex I;


(vii)           a shareholder list of Ableauctions as certified by Ableauctions’
Secretary or transfer agent, dated within ten (10) days of the Closing Date;


a.      a certificate of the Secretary of Ableauctions, dated as of the Closing
Date, certifying as to (i) the incumbency of officers of Ableauctions executing
this Agreement and all exhibits and schedules hereto and all other documents,
instruments and writings required pursuant to this Agreement (the “Transaction
Documents”), (ii) a copy of the Certificate of Incorporation and By-Laws of
Ableauctions, as in effect on and as of the Closing Date, and (iii) a copy of
the resolutions of the Board of Directors of Ableauctions authorizing and
approving Ableauctions’ execution, delivery and performance of the Transaction
Documents, all matters in connection with the Transaction Documents, and the
transactions contemplated thereby;


(viii)           all corporate records, board minutes and resolutions, tax and
financial records, agreements, seals and any other information or documents
reasonably requested by Top Favour’s representatives with respect to
Ableauctions; and


(ix)           such other documents as Top Favour and/or the Top Favour
Shareholders may reasonably request in connection with the transactions
contemplated hereby.
 
(b)           Representations and Warranties to be True. The representations and
warranties of Ableauctions herein contained shall be true in all material
respects at the Closing with the same effect as though made at such time.
Ableauctions and the Ableauctions Shareholders shall have performed in all
material respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing.


(c)           No Assets and Liabilities. At the Closing, other than accrued
property or other taxes that will not exceed $1,000, Ableauctions shall have no
liabilities, debts or payables (contingent or otherwise), no tax obligations, no
material assets (or alternatively, shall have an irrevocable commitment to sell,
distribute or otherwise transfer all pre-Closing assets of Ableauctions which
shall occur immediately after Closing), and except as contemplated in this
Agreement, no material changes to its business or financial condition shall have
occurred since the date of this Agreement.


(d)           SEC Filings. At the Closing, Ableauctions will be current in all
SEC filings required by it to be filed.

SHARE EXCHANGE AGREEMENT
 
25

--------------------------------------------------------------------------------

 

(e)           Outstanding Common Stock. Ableauctions shall have at
least  100,000,000 shares of its common stock authorized and shall have less
than 8,200,000 shares (prior to the contemplated reverse stock split of Section
6.10) of its common stock issued and outstanding in the aggregate at the Closing
on a fully-diluted basis.


(f)           Financing.  Ableauctions shall have closed a debt and/or equity
financing of at least $75,000,000 immediately prior to the Closing, or shall
have irrevocable commitments from bona fide third party to close such financing
immediately subsequent to the Closing.


(g)           Approval of Ableauctions Shareholders.  The Acquisition and the
other transactions described herein shall have been obtained Ableauction
Shareholders’ Approval.


(h)           Officer’s Certificate.  The Chief Executive Officer shall execute
an officer’s certificate which provides that (i) the representations and
warranties of Ableauctions contained in the Agreement shall be true and correct
in all material respects as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date and (ii) Ableauctions shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Agreement to be performed, satisfied
or complied with by it at or prior to the Closing.


(i)           Principal Trading Market.  The Ableauctions Common Stock (i) shall
be designated for quotation or listed on the NYSE Amex and (ii) shall not have
been suspended, as of the Closing Date, by the Commission or the NYSE Amex from
trading on the NYSE Amex nor shall suspension by the Commission or the NYSE Amex
have been threatened, as of or immediately subsequent to the Closing Date,
either (A) in writing by the Commission or the NYSE Amex or (B) by falling below
the minimum listing maintenance requirements of the NYSE Amex.


(j)           No Adverse Effect.  The business and operations of Ableauctions
will not have suffered any Material Adverse Effect.


(k)           Third Party Assignment Consent.  Ableauctions shall have obtained
a consent from Royal Bank of Canada (“RBC”) releasing Ableauctions as a
Guarantor in connection with that Loan Agreement dated as of March 7, 2008 by
and among, RBC, Ableauctions and Axion Investment Corp. and that Loan Agreement
dated August 3, 2006 by and among RBC, Ableauctions and 0716590 B.C. Ltd.
(collectively, the “Loan Agreements”)
 
7.2           Conditions to Obligations of Ableauctions and Ableauctions
Shareholders. The obligations of Ableauctions and Ableauctions Shareholders
under this Agreement shall be subject to each of the following conditions:


(a)           Closing Deliveries. On the Closing Date, Top Favour and/or the Top
Favour Shareholders shall have delivered to Ableauctions the following:


(i)           this Agreement duly executed by Top Favour and the Top Favour
Shareholders;
(ii)           resolutions duly adopted by the Board of Directors of Top Favour
authorizing and approving the execution, delivery and performance of this
Agreement;


(iii)           certificates representing the Top Favour Equity Interests to be
delivered pursuant to this Agreement duly endorsed or accompanied by duly
executed stock powers or instruments of like tenor; and

SHARE EXCHANGE AGREEMENT
 
26

--------------------------------------------------------------------------------

 



(iv)           such other documents as Ableauctions may reasonably request in
connection with the transactions contemplated hereby.
 
(b)           Representations and Warranties True and Correct. The
representations and warranties of Top Favour and the Top Favour Shareholders
herein contained shall be true in all material respects at the Closing with the
same effect as though made at such time. Top Favour and the Top Favour
Shareholders shall have performed in all material respects all obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with by them at or prior to the
Closing.


(c)           No Adverse Effect.  The business and operations of Top Favour will
not have suffered any Material Adverse Effect.


(d)           Due Diligence.   Ableauctions shall have the opportunity to
conduct a due diligence investigation of Top Favour’s business, financial
condition and assets to determine that the audited financial statements of Top
Favour for the last two full fiscal years as delivered to Ableauctions are
materially accurate and  complete.  Such due diligence investigation shall
commence upon execution of this Agreement and shall continue until 30 days after
the execution of this Agreement (“Diligence Expiration Date”); provided,
however, that if Top Favour has not provided to Ableauctions audited financial
statements for Top Favour’s 2 most recent fiscal years within 15 days of the
date of this Agreement, the period of investigation shall continue for a period
of 45 days following the date that such audited financial statements are
provided to Ableauctions.  Ableauctions shall be deemed to be  satisfied with
the results of the due diligence investigation if it does not send written
notice of due diligence disapproval to Top Favour within three (3) business days
after the Diligence Expiration Date.  During the due diligence period,
Ableauctions (and its attorneys, advisors, agents and accountants) will be given
reasonable access to the assets, properties, buildings, offices, books, files,
data, financial statements, leases, licenses, contracts, agreements and records
of Top Favour and its subsidiaries.  All records, files, financial statements
and the like relating to Top Favour and its subsidiaries shall remain and be
deemed to be the property of Top Favour and its subsidiaries until consummation
of the Transaction. In the event the Transaction is not consummated,
Ableauctions shall return all of the foregoing materials to Top Favour together
with all copies thereof.


(e)           Transfer of Assets to and Assumption of Liabilities by
Trust.  Immediately prior to the Closing, all of the assets of Ableauctions
shall have been transferred into a trust the beneficiaries of which will be its
creditors and  shareholders or shall have irrevocably committed to transfer all
of its assets to such trust and either (i) all of its liabilities shall have
been assumed by the trust, unless otherwise disposed of or (ii) Top Favour shall
have waived Ableauctions’ failure to assign such liabilities.


(f)           Approval of Ableauctions Shareholders.  The Acquisition and the
other transactions described herein shall have obtained Ableauctions
Shareholders’ Approval.


 
ARTICLE 8


SEC FILING; TERMINATION


8.1           This Agreement may be terminated at any time prior to the Closing:


(a)           by mutual written agreement of Ableauctions and the Top Favour
Shareholders;

SHARE EXCHANGE AGREEMENT
 
27

--------------------------------------------------------------------------------

 

(b)           by either Ableauctions or the Top Favour Shareholders if the
Transaction shall not have been consummated for any reason by November 30, 2009;
provided, however, that the right to terminate this Agreement under this Section
8.1(b) shall not be available to any party whose action or failure to act has
been a principal cause of or resulted in the failure of the Transaction to occur
on or before such date and such action or failure to act constitutes a breach of
this Agreement;


(c)           by either Ableauctions or the Top Favour Shareholders if a
governmental entity shall have issued an order, decree or ruling or taken any
other action, in any case having the effect of permanently restraining,
enjoining or otherwise prohibiting the Transaction, which order, decree, ruling
or other action is final and non-appealable;


(d)           by the Top Favour Shareholders, upon a material breach of any
representation, warranty, covenant or agreement on the part of Ableauctions or
the Ableauctions Shareholders set forth in this Agreement, or if any
representation or warranty of Ableauctions shall have become materially untrue,
in either case such that the conditions set forth in Section 7.1 would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, provided, that if such inaccuracy in
Ableauctions’ representations and warranties or breach by Ableauctions or the
Ableauctions Shareholders is curable by Ableauctions or the Ableauctions
Shareholders prior to the Closing Date, then the Top Favour Shareholders may not
terminate this Agreement under this Section 8.1(d) for thirty (30) days after
delivery of written notice from the Top Favour Shareholders to Ableauctions and
the Ableauctions Shareholders of such breach, provided Ableauctions and the
Ableauctions Shareholders continue to exercise commercially reasonable efforts
to cure such breach (it being understood that the Top Favour Shareholders may
not terminate this Agreement pursuant to this Section 8.1(d) if they shall have
materially breached this Agreement or if such breach by Ableauctions or the
Ableauctions Shareholders is cured during such thirty (30) day period);


(e)           by Ableauctions, upon a material breach of any representation,
warranty, covenant or agreement on the part of Top Favour or the Top Favour
Shareholders set forth in this Agreement, or if any representation or warranty
of Top Favour or the Top Favour Shareholders shall have become materially
untrue, in either case such that the conditions set forth in Section 7.2 would
not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
inaccuracy in Top Favour’s or the Top Favour Shareholders’ representations and
warranties or breach by Top Favour or the Top Favour Shareholders is curable by
Top Favour or the Top Favour Shareholders prior to the Closing Date, then
Ableauctions may not terminate this Agreement under this Section 8.1(e) for
thirty (30) days after delivery of written notice from Ableauctions to Top
Favour and the Top Favour Shareholders of such breach, provided Top Favour and
the Top Favour Shareholders continue to exercise commercially reasonable efforts
to cure such breach (it being understood that Ableauctions may not terminate
this Agreement pursuant to this Section 8.1(e) if it shall have materially
breached this Agreement or if such breach by Top Favour or the Top Favour
Shareholders is cured during such thirty (30) day period);


(f)           by Ableauctions, if the results of the due diligence investigation
are unsatisfactory in accordance with Section 7.2(d) and if Top Favour is unable
to remedy, to the satisfaction of Ableauctions, any matter objected to prior to
the Closing Date, as the Closing Date may be extended by the parties;


(g)           by Top Favour if RBC refuses to approve the assumption by the
Liquidating Trust of the liabilities and guarantees arising from the Loan
Agreements; or

SHARE EXCHANGE AGREEMENT
 
28

--------------------------------------------------------------------------------

 

(h)           by Ableauctions if (i) RBC refuses to approve the assumption by
the Liquidating Trust of the liabilities and guarantees arising from the Loan
Agreements and (ii) Top Favour does not waive the failure to assign such
liabilities and guarantees.


8.2           Notice of Termination; Effect of Termination. Any termination of
this Agreement under Section 8.1 above will be effective immediately upon (or,
if the termination is pursuant to Section 8.1(d) or Section 8.1(e) and the
proviso therein is applicable, thirty (30) days after) the delivery of written
notice of the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the Transaction shall be abandoned, except
as set forth in Section 8.1 and Article 9 (General Provisions), each of which
shall survive the termination of this Agreement.
 
ARTICLE 9


GENERAL PROVISIONS


9.1           Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
on the signature pages hereof (or at such other address for a party as shall be
specified by like notice) Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) on the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Pacific Standard Time) on a business day, (b) on the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (Pacific
Standard Time) on any business day, (c) on the second business day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
or (d) upon actual receipt by the party to whom such notice is required to be
given.


9.2           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.


9.3           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.


9.4           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.





SHARE EXCHANGE AGREEMENT
 
29

--------------------------------------------------------------------------------

 
9.5           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of California. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California, without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Los Angeles.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Los Angeles, County of Los Angeles for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an  inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action or proceeding to enforce any provisions of the Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.


9.6           Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. This Agreement and any documents relating to it may be executed and
transmitted to any other party by facsimile, which facsimile shall be deemed to
be, and utilized in all respects as, an original, wet-inked manually executed
document.


9.7           Amendment. This Agreement may be amended, modified or supplemented
only by an instrument in writing executed by Top Favour, Ableauctions, and
holders of a majority of the equity interests of Top Favour and the holders of a
majority of outstanding voting stock of Ableauctions; provided that, the consent
of any Top Favour or Ableauctions shareholder that is a party to this Agreement
shall be required if the amendment or modification would disproportionately
affect such shareholder (other than by virtue of their ownership of Top Favour
or Ableauctions shares, as applicable).


9.8           Parties In Interest. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, legal representatives, successors and assigns
of the parties hereto.


9.9           Waiver. No waiver by any party of any default or breach by another
party of any representation, warranty, covenant or condition contained in this
Agreement shall be deemed to be a waiver of any subsequent default or breach by
such party of the same or any other representation, warranty, covenant or
condition. No act, delay, omission or course of dealing on the part of any party
in exercising any right, power or remedy under this Agreement or at law or in
equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.


9.10           Expenses. At or prior to the Closing, the parties hereto shall
pay all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.
 
[Remainder of Page Left Blank Intentionally]
 

SHARE EXCHANGE AGREEMENT
 
30

--------------------------------------------------------------------------------

 



 IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first written above.




ABLEAUCTIONS:


ABLEAUCTIONS.COM, INC.,
a Florida corporation




By:    /s/ Abdul Ladha                                                  
Abdul Ladha
Chief Executive Officer and President


Address for Notices:


Address:    Suite 200 – 1963 Lougheed Highway, Coquitlam
British Columbia, Canada V3K 3T8


       Tel:                      (604) 521-3369
       Fax:                      (604) 521-4911
 

SHARE EXCHANGE AGREEMENT
 
31

--------------------------------------------------------------------------------

 

SIGNATURE PAGE OF ABLEAUCTIONS SHAREHOLDERS


ABLEAUCTIONS SHAREHOLDERS:


 
Name
 
Address, Telephone, and Facsimile Number for Notice:
Signature:
 
Abdul Ladha
 
 
 
 
 
Hanifa Ladha
 
 
1963 Lougheed Highway, Coquitlam
Suite 200
British Columbia, Canada V3K 3T8
Tel: (604) 521-3369
Fax: (604) 521-4911
 
1963 Lougheed Highway, Coquitlam
Suite 200
British Columbia, Canada V3K 3T8
Tel: (604) 521-3369
Fax: (604) 521-4911
 
 
 /s/ Abdul Ladha

 
 
 
 
 /s/ Hanifa Ladha




SHARE EXCHANGE AGREEMENT
 
32

--------------------------------------------------------------------------------

 

SIGNATURE PAGE OF TOP FAVOUR


TOP FAVOUR:


TOP FAVOUR LIMITED




By:           /s/ Jianhua Lv
Jianhua Lv, Chairman








Address for Notices:


Top Favour Limited
Address:    Intersection between Kuanggong Road and Tiyu Road
(10th Floor, Chenshi Xin Yong She, Tiyu Road)
Xinhua District
Pindingshan City, Henan Province
People’s Republic of China, 467000
       Tel:                      +863752882999
       Fax:                      +863752912026













SHARE EXCHANGE AGREEMENT
 
33

--------------------------------------------------------------------------------

 

SIGNATURE PAGES OF TOP FAVOUR SHAREHOLDERS
 
TOP FAVOUR SHAREHOLDERS:
 
Print SSN or Taxpayer ID of Top Favour Shareholder (if U.S. entity or person):
 
 
Print Name of Top Favour Shareholder:
 
 
 
Shareholder is a(n):
____ individual
____ corporation (an officer must sign)
____ partnership (all general partners must sign)
____ trust
____ limited liability company
 
Signature: /s/                                                            
(Please sign here)
 
State or country of Shareholder’s Organization
 
(if entity):                                                               
 
State of Shareholder’s Residence
 
(if U.S. person): 
 
Print name and title of Signing Person:
(if signatory is a corporation, partnership or other similar entity)
 
Name:                                               
 
Title:                                               
 
 
Address of Shareholder:
 
 
 
 
 
 
 
 
 
Facsimile No.:                                                                

Please Check One:
The Top Favour Shareholder hereby certifies that it is:



 
____
an “Accredited Investor” under Regulation D of the Securities Act (see Section
3.4 and Annex II of this Agreement); or




 
____
a Non-U.S. Person, that hereby confirms that the representations and warranties
in Section 3.4(b) of this Agreement are true and correct as to such Top Favour
Shareholder, and hereby accepts and agrees to comply with the covenants in
Section 3.4(b).

 

SHARE EXCHANGE AGREEMENT
 
34

--------------------------------------------------------------------------------

 

ANNEX I
 
 
(I)
 
 
 
 
Name of
Top Favour Shareholders
 
(II)
 
 
 
 
Top Favour Equity
Interests Transferred to Ableauctions
 
(III)
 
 
Percentage of Ableauctions
Common Shares (on a fully-diluted basis) to be
Held by
Top Favour Shareholders after Closing
Honour Express Limited, a BVI Company
          5,103
49.499%
Liuchang Yang
             438
4.249%
Ruiyun Li
             696
6.751%
Shusen Feng
             155
1.499%
Chang Zhaozhen
             155
1.499%
Zhao Qun
             103
1.000%
Wu Dongfang
               20
0.196%
Liu Yongchun
               10
0.098%
Liang Xiao
               20
0.196%
Li Ping
             392
3.802%
Wang Shuo
             402
3.900%
Xu Binzhi
             461
4.468%
Wang Yeming
             495
4.802%
Portswealth Holdings Ltd.
             485
4.704%
Cawston Enterprises Ltd.
             494
4.802%
Suzhou Capital Advisors, LLC d/b/a Morgan Cate Capital
             261
2.528%
Causeway Bay Capital, LLC
             310
3.007%
Total
10,000
97%







 

SHARE EXCHANGE AGREEMENT
 
35

--------------------------------------------------------------------------------

 

 ANNEX II


ACCREDITED INVESTOR DEFINITION
 
Category A
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.
   
Category B
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.
   
Category C
The undersigned is a director or executive officer of Ableauctions which is
issuing and selling the securities.
   
Category D
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors.
   
Category E
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.
   
Category F
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.
   
Category G
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor“ as defined in Regulation 506(b)(2)(ii)
under the Act.
   
Category H
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.

 
